FILED
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                         March 29, 2010
                     UNITED STATES COURT OF APPEALS
                                                                      Elisabeth A. Shumaker
                                    TENTH CIRCUIT                         Clerk of Court




 MONTGOMERY CARL AKERS,

             Plaintiff-Appellant,

 v.

 ZITA L. WEINSHIENK; BOYD N.
 BOLAND; ROBERT M. BLACKBURN;                               No. 09-1478
 RON WILEY; JACK FOX;                             (D.C. No. 1:08-CV-02572-WYD)
 CHRISTOPHER SYNSVOLL; DIANA J.                              (D. Colo.)
 CRIST; MICHELLE BOND; WENDY
 HEIM; RICK MARTINEZ; C/O ROY;
 C/O HERMAN; MARK COLLINS;
 TENA SUDLOW; GEORGE KNOX,

             Defendants-Appellees.



                             ORDER AND JUDGMENT*


Before KELLY, EBEL, and LUCERO, Circuit Judges.




      * The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 32.1.
       Montgomery Carl Akers, a federal prisoner proceeding pro se,1 appeals the

dismissal of his civil rights complaint. Exercising jurisdiction under 28 U.S.C. § 1291,

we affirm.

                                              I

       In 2008, Akers filed suit in the United States District Court for the District of

Colorado alleging his constitutional rights were violated by several prison and

government officials. Judge Weinshienk dismissed the complaint for failure to comply

with a 1995 sanction order. That order enjoined Akers from initiating any civil action in

federal court in the District of Colorado without first obtaining legal representation or

leave of court to proceed pro se. Because Weinshienk was named as a defendant in

Akers’ complaint, however, we reversed and remanded the case for reassignment to a

different judge. Akers v. Weinshienk, 327 Fed. App’x 811, 811 (10th Cir. 2009)

(unpublished).

       On remand, a judge not named as a party in the action again dismissed Akers’

complaint for failure to comply with the 1995 sanction order. Akers filed two post-

judgment motions,2 both of which were denied. This appeal followed.




       1
      Because Akers proceeds pro se, we liberally construe his pleadings. See
Cummings v. Evans, 161 F.3d 610, 613 (10th Cir. 1998).
       2
         These motions were entitled “Motion [f]or Reconsideration Pursuant to Fed. R.
Civ. P. R. [sic] 59(e) and 60(b)” and “Motion to Commence a Civil Action.”

                                            -2-
                                              II

       Akers contends that he complied with the 1995 order because he “averred” in his

first appeal that he had acted in accordance with the order. We disagree. Contrary to

Akers’ assertion, “averring” compliance in a previous appeal does not satisfy the terms of

the order. Instead, prior to initiating his action, Akers must have actually obtained

representation by an attorney or leave of court to proceed pro se. He did neither. Akers’

filing was therefore in direct violation of the sanction order.

       Akers argues in the alternative that the district court erred by failing to issue him

an “order to cure deficiency” prior to dismissing his complaint. Akers appears to confuse

the standard set forth in Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991), which permits

pro se litigants a “reasonable opportunity to remedy the defects in their pleadings,” id. at

1110 n.3, with a dismissal for failure to comply with a sanction order. Akers’ case was

not dismissed because his complaint was defective, but rather for failure to satisfy the

terms of the sanction order. Because Akers was required to obtain court permission prior

to filing pro se, he cannot cure this deficiency post-filing.

       Finally, Akers claims that his post-judgment motions were improperly denied. We

conclude that the district court did not abuse its discretion in denying these motions. See

Butler v. Kempthorne, 532 F.3d 1108, 1110 (10th Cir. 2008) (reviewing disposition 59(e)

and 60(b) motions for abuse of discretion). Because Akers was not permitted to

commence an action unless he took specific steps prior to filing a pro se complaint, he

cannot receive permission to file a pro se complaint in a post-judgment motion.
                                             -3-
                                           III

      For the foregoing reasons, we AFFIRM the judgment of the district court. We

GRANT Akers’ motion to pay his filing fee in partial payments, but remind him that he

is obligated to continue making these payments until the entire fee has been paid. All

other pending motions are DENIED.

                                         ENTERED FOR THE COURT



                                         Carlos F. Lucero
                                         Circuit Judge




                                           -4-